department of the treasury inte rnal reve nue s ervi ce washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number release date uil dear i am responding to your inquiry dated date regarding voter education activities for a proposed exempt_organization this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2010_4 2010_1_irb_122 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 as a general_rule organizations that are exempt from income_tax under sec_501 of the internal_revenue_code the code as organizations described in sec_501 may not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office revrul_2007_41 discusses the use of web sites by exempt_organizations to communicate political materials and messages in general if a 501_c_3_organization posts something on its web site that favors or opposes a candidate for public_office the organization will be treated the same as if it distributed printed material oral statements or broadcasts that favored or opposed a candidate which would violate the prohibition on political activity by sec_501 organizations examples and of the revenue_ruling illustrate hypothetical situations of c organizations using a web site to distribute political information a copy of revrul_2007_41 is enclosed for your reference further revrul_78_248 illustrates prohibited and acceptable voter education activities by a sec_501 organization publication contains guidance sincerely regarding lobbying and other political campaign activities on page sec_5 through copies of both documents are included for your reference if you have any questions please call me at or identification_number at enclosures revproc_2010_4 revrul_2007_41 revrul_78_248 publication david l fish manager exempt_organizations guidance
